103 F.3d 116
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Judith E. CALDWELL, M.D., Plaintiff-Appellant,v.SOUTH CAROLINA STATE BOARD OF MEDICAL EXAMINERS, Defendant-Appellee.
No. 96-1925.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 3, 1996.

Judith E. Caldwell, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying her motion for reconsideration of the denial of relief on her 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Caldwell v. South Carolina State Board of Medical Examiners, No. CA-95-3260-3-19BC (D.S.C. June 14, 1996).  Further, we deny her motion to transfer to an appropriate venue.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED